DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“correction values generator” in claim 12 and inherited by its dependent claims 13-19,
“grid data generator” in claim 15,
“grid data interpolator” in claim 16,
“color correction manager” and “tint manager” in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“correction values generator”: Fig. 5, element 520 implementing actions disclosed in paras. [0064], [0067];
“grid data generator”: Fig. 5, element 526 implementing actions disclosed in para. [0068];
“grid data interpolator”: Fig. 5, element 552 implementing actions disclosed in para. [0070]; 
“color correction manager”: Fig. 5, element 522 implementing actions disclosed in para. [0065];
“tint manager”: Fig. 5, element 524 implementing actions disclosed in para. [0066].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kass (US 2017/0270707).
Regarding claim 1, Kass teaches a method (abstract) comprising: 
at an electronic device (Fig. 2: augmented reality system 100 including optical see-through display system 104) including one or more processors (Fig. 2: CPU 132, GPU 134), a non-transitory memory (Fig. 2: ROM 138, RAM 140), and a see-through display (Fig. 2: optical see-through display system 104 including partially transparent display surface 110): 
obtaining rendered image data ([0035]-[0036]: rendered image data associated with images of virtual objects; Fig. 6: block 308; Fig. 7: block 408; Fig. 8: block 508) that includes a representation of an object for display using the see-through display, wherein the see-through display permits ambient light from a physical environment ([0035]-[0037]: ambient light associated with real/physical objects in field of view of end user; Fig. 6: blocks 302; Fig. 7: blocks 402; Fig. 8: blocks 502) through the see-through display; 
sensing a plurality of light superposition characteristic values (Fig. 6: block 312; Fig. 7: block 412; Fig. 8: block 512; [0016]: “a control system (e.g., one comprising a graphical processing unit (GPU)) configured for … determining color characteristics of the real object in the overlap region”; [0047]: “the CPU 132 … analyzes the color characteristics of the real objects in these overlap regions”) associated with the ambient light from the physical environment, wherein the plurality of light superposition characteristic values quantifies the ambient light arriving at the see- through display; 
determining a plurality of display correction values (Fig. 6: blocks 314-316, “interference data” in overlapped region as display correction values; Fig. 7: block 414: modification portion of modified rendered virtual image data; Fig. 8: blocks 514-518: “interference data” and modification portion of modified “rendered virtual image data” as display correction values) associated with the electronic device based on the plurality of light superposition characteristic values and predetermined display characteristics of the representation of the object; and 
generating, from the rendered image data, display data (Fig. 6: blocks 314-316, display data interpreted as “interference data” in overlapped region in combination with rendered image data of virtual objects; Fig. 7: block 414: display data associated with modified rendered virtual image data; Fig. 8: blocks 514-518: data associated with “interference data” and modified “rendered virtual image data” in combination) for the see-through display in accordance with the plurality of display correction values in order to satisfy the predetermined display characteristics of the representation of the object within a performance threshold ([0016]: inherent performance threshold applied such that “the perceived contrast between the real object and the virtual object has been decreased that, along with the visualized direct light, creates a three-dimensional augmented scene”).

Regarding claim 2, Kass teaches the method of claim 1, further comprising: 
transmitting, via the one or more processors, the display data to the see-through display (Fig. 2: display data output from GPU 134 being transmitted to partially transparent display surface 110); and 
displaying the display data on the see-through display (Fig. 6: block 318; Fig. 7: block 416; Fig. 8: block 520).

Regarding claim 3, Kass further teaches the method of claim 1, wherein sensing the plurality of light superposition characteristic values is performed by an image sensor (Fig. 2: forward facing camera 128; [0047]).

Regarding claim 4, Kass further teaches the method of claim 1, wherein sensing the plurality of light superposition characteristic values is performed by an ambient light sensor (Fig. 2: forward facing camera 128 capturing ambient light to form an image of real objects; [0047]).

Regarding claim 5, Kass further teaches the method of claim 1, wherein sensing the plurality of light superposition characteristic values includes determining scene content information associated with the physical environment ([0043]: last sentence).

Regarding claim 6, Kass further teaches the method of claim 1, wherein the plurality of display correction values includes grid data ([0013]; [0014]: last two sentences; [0018]; [0067]; Examiner’s Note: grid data is interpreted as modification data corresponding to respective pixels).

Regarding claim 9, Kass further teaches the method of claim 1, wherein the plurality of display correction values includes a combination of local luminance values associated with the physical environment and chromaticity values associated with the physical environment (Fig. 8: blocks 514-520; Examiner’s Note: local luminance values are interpreted as interference data in block 514; chromaticity values are interpreted as modified portion of modified rendered virtual image data in block 516).

Regarding claim 10, Kass further teaches the method of claim 1, wherein the plurality of display correction values includes a combination of spatial luminance values associated with the physical environment and chromaticity values associated with the physical environment (Fig. 8: blocks 514-520; Examiner’s Note: local luminance values are interpreted as interference data in block 514; chromaticity values are interpreted as modified portion of modified rendered virtual image data in block 516).

Regarding claim 11, Kass further teaches the method of claim 1, wherein the display data is generated as a further function of scene content information associated with the rendered image data (Fig. 6: blocks 314-318; Fig. 7: blocks 414-416; Fig. 8: blocks 514-520).

Regarding claim 12, Kass teaches a system (Fig. 2) comprising: 
a see-through display (Fig. 2: optical see-through display system 104 including partially transparent display surface 110), wherein the see-through display permits ambient light from a physical environment through the see-through display ([0035]-[0037]: ambient light associated with real/physical objects in field of view of end user; Fig. 6: blocks 302; Fig. 7: blocks 402; Fig. 8: blocks 502); 
a sensor subsystem (Fig. 2: forward facing camera 128, CPU 132, GPU 134; [0016]: “a control system (e.g., one comprising a graphical processing unit (GPU)) configured for … determining color characteristics of the real object in the overlap region”; [0047]: “the CPU 132 … analyzes the color characteristics of the real objects in these overlap regions”) to sense a plurality of light superposition characteristic values (Fig. 6: block 312; Fig. 7: block 412; Fig. 8: block 512; [0016]: “a control system (e.g., one comprising a graphical processing unit (GPU)) configured for … determining color characteristics of the real object in the overlap region”; [0047]: “the CPU 132 … analyzes the color characteristics of the real objects in these overlap regions”) associated with the ambient light from the physical environment, wherein the plurality of light superposition characteristic values quantifies the ambient light arriving at the see-through display; 
a correction values generator (Fig. 2: CPU 132, GPU 134) to determine a plurality of display correction values (Fig. 6: blocks 314-316, “interference data” in overlapped region as display correction values; Fig. 7: block 414: modification portion of modified rendered virtual image data; Fig. 8: blocks 514-518: “interference data” and modification portion of modified “rendered virtual image data” in combination as display correction values) associated with the system based on the plurality of light superposition characteristic values and predetermined display characteristics of a representation of an object; and 
a display pipeline (Fig. 2: optical see-through display system 104 necessarily includes a display pipeline) to: 
obtain rendered image data ([0035]-[0036]: rendered image data associated with images of virtual objects; Fig. 6: block 308; Fig. 7: block 408; Fig. 8: block 508) that includes the representation of the object for display using the see-through display, and 	
generate, from the rendered image data, display data (Fig. 6: blocks 314-316, display data interpreted as “interference data” in overlapped region in combination with rendered image data of virtual objects; Fig. 7: block 414: display data associated with modified rendered virtual image data; Fig. 8: blocks 514-518: data associated with “interference data” and modified “rendered virtual image data” in combination) for the see-through display in accordance with the plurality of display correction values in order to satisfy the predetermined display characteristics of the representation of the object within a performance threshold ([0016]: inherent performance threshold applied such that “the perceived contrast between the real object and the virtual object has been decreased that, along with the visualized direct light, creates a three-dimensional augmented scene”).

Regarding claim 13, Kass teaches the system of claim 12, further comprising a head and body pose identifier (Fig. 2: head worn transducer system 126, forward facing cameras 128, patient orientation module 130) to: 
obtain head and body pose data, and provide the head and body pose data to the display pipeline in order to generate the display data ([0042]-[0044]).

Regarding claim 14, Kass further teaches the system of claim 12, wherein the sensor subsystem includes an image sensor or an ambient light sensor (Fig. 2: forward facing camera 128 captures ambient light to form an image of real objects, which justifies it for being both an image sensor and an ambient light sensor; [0047]).

Regarding claim 15, Kass further teaches the system of claim 12, wherein the correction values generator includes a grid data generator to generate grid data ([0013]; [0014]: last two sentences; [0018]; [0067]; Examiner’s Note: grid data is interpreted as modification data corresponding to respective pixels), wherein the plurality of display correction values includes the grid data.

Regarding claim 18, Kass further teaches the system of claim 12, wherein the correction values generator includes a color correction manager (Fig. 8: block 516, modified portion of modified rendered virtual image data results from a color correction manager inherently) and a tint manager (Fig. 8: block 514, “interference data” results from a tint manager inherently) to collectively determine a combination of local luminance values associated with the physical environment and chromaticity values associated with the physical environment (Fig. 8: blocks 514-520), wherein the combination of the local luminance values and the chromaticity values are included in the plurality of display correction values (Fig. 8: blocks  518 and 520).

Regarding claim 19, Kass further teaches the system of claim 12, wherein the correction values generator includes a color correction manager (Fig. 8: block 516, modified portion of modified rendered virtual image data results from a color correction manager inherently) and a tint manager (Fig. 8: block 514, “interference data” results from a tint manager inherently) to collectively determine a combination of spatial luminance values associated with the physical environment and chromaticity values associated with the physical environment (Fig. 8: blocks 514-520), wherein the combination of the spatial luminance values and the chromaticity values are included in the plurality of display correction values (Fig. 8: blocks 518-520).

Regarding claim 20, Kass teaches an electronic device (Fig. 2) comprising:
one or more processors (Fig. 2: CPU 132, GPU 134); 
a non-transitory memory (Fig. 2: ROM 138, RAM 140); 
a see-through display (Fig. 2: optical see-through display system 104 including partially transparent display surface 110); and 
one or more programs (Figs. 6-8: inherent programs for implementations of flow diagrams as illustrated), wherein the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
obtaining rendered image data ([0035]-[0036]: rendered image data associated with images of virtual objects; Fig. 6: block 308; Fig. 7: block 408; Fig. 8: block 508) that includes a representation of an object for display using the see-through display, wherein the see-through display permits ambient light from a physical environment ([0035]-[0037]: ambient light associated with real/physical objects in field of view of end user; Fig. 6: blocks 302; Fig. 7: blocks 402; Fig. 8: blocks 502) through the see-through display; 
sensing a plurality of light superposition characteristic values (Fig. 6: block 312; Fig. 7: block 412; Fig. 8: block 512; [0016]: “a control system (e.g., one comprising a graphical processing unit (GPU)) configured for … determining color characteristics of the real object in the overlap region”; [0047]: “the CPU 132 … analyzes the color characteristics of the real objects in these overlap regions”) associated with the ambient light from the physical environment, wherein the plurality of light superposition characteristic values quantifies the ambient light arriving at the see- through display; 
determining a plurality of display correction values (Fig. 6: blocks 314-316, “interference data” in overlapped region as display correction values; Fig. 7: block 414: modification portion of modified rendered virtual image data; Fig. 8: blocks 514-518: “interference data” and modification portion of modified “rendered virtual image data” as display correction values) associated with the electronic device based on the plurality of light superposition characteristic values and predetermined display characteristics of the representation of the object; and 
generating, from the rendered image data, display data (Fig. 6: blocks 314-316, display data interpreted as “interference data” in overlapped region in combination with rendered image data of virtual objects; Fig. 7: block 414: display data associated with modified rendered virtual image data; Fig. 8: blocks 514-518: data associated with “interference data” and modified “rendered virtual image data” in combination) for the see-through display in accordance with the plurality of display correction values in order to satisfy the predetermined display characteristics of the representation of the object within a performance threshold ([0016]: inherent performance threshold applied such that “the perceived contrast between the real object and the virtual object has been decreased that, along with the visualized direct light, creates a three-dimensional augmented scene”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kass (US 2017/0270707) in view of Salmimaa et al. (US 2017/0352173).
Regarding claim 8, Kass further teaches the method of claim 1, wherein the plurality of display correction values includes chromaticity values associated with the physical environment (Fig. 7: block 414; Fig. 8: block 516).
Kass does not further teach the plurality of display correction values includes global luminance values associated with the physical environment, not to mention a combination of global luminance values associated with the physical environment and the chromaticity values associated with the physical environment.
It is noted that Kass teaches in Fig. 8 luminance value associated with the physical environment at the overlap regions is considered for generating display correction values, but does not teach about taking into consideration global luminance values associated with the physical environment. However, the differentiating concept/technique is not new. 
Salmimaa, for instance, teaches in Fig. 5d display correction values (i.e., tint 540) including  global luminance values associated with respective physical environment. 
Before the effective filing date of the invention it would have been obvious for one ordinary skill in the art to modify the technique of Kass in Fig. 8 with Salmimaa’s technique as shown in Fig. 5d, having the plurality of display correction values includes a combination of global luminance values associated with the physical environment and chromaticity values associated with the physical environment.
The motivation/suggestion would have been to simply the image processing in a case that real objects in the physical environment viewed via the display occupy most region of the see-through display.

Claim 17 is rejected for substantially the same rationale as applied to claim 8.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0279355, made of record by Yasue et al., teaches in Fig. 2 the invention of claims 1, 12 and 20 of the instant application;
US 2019/0094554, made of record by Benesh et al., teaches in the entire disclosure related technique to this instant invention;
US Patent NO. 9,799,256, made of record by Yoshiyama et al., teaches in the entire disclosure related technique to this instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693